Citation Nr: 1021854	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 20 
percent for urethral stricture prior to November 26, 2008.    

3.  Entitlement to a disability rating in excess of 30 
percent for urethral stricture from November 26, 2008.

4.  Entitlement to special monthly compensation (SMC) for the 
loss of creative organ.  

5.  Whether new and material evidence has been presented to 
reopen a claim of service connection for sterility to include 
as secondary to service-connected urethral stricture.   

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1969 
and from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2007 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

Subsequently, in a February 2009 rating decision, the RO 
assigned a 30 percent disability rating for urethral 
stricture, effective November 26, 2008.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran's claim has 
not been granted in full and the Veteran did not withdraw his 
claim of entitlement to a higher disability rating for 
urethral stricture, the matter remains before the Board for 
appellate review.  

The Board notes that the Veteran appealed the issue of 
entitlement to a disability rating in excess of 10 percent 
for tinnitus.  However, at the time of the March 2010 
hearing, the Veteran withdrew his claim of entitlement to a 
higher disability rating for tinnitus.  Thus, the issue is no 
longer before the Board for appellate consideration.

As noted above, the February 2009 rating decision assigned a 
disability rating of 30 percent for the service-connected 
urethral stricture, effective November 26, 2008.  The Veteran 
disagreed with the assigned effective date and the issue of 
entitlement to an earlier effective date for the assigned 30 
percent disability rating for urethral stricture was appealed 
to the Board.  However, the Veteran also appealed the issues 
for entitlement to a disability rating in excess of 20 
percent for urethral stricture prior to November 26, 2008 and 
entitlement to a disability rating in excess of 30 percent 
for urethral stricture from November 26, 2008.  In 
adjudicating the issues for entitlement to increased 
disability ratings for urethral stricture, the Board must 
consider whether staged ratings are appropriate to include 
assigning a different effective date.  Therefore, 
adjudication of the separate issue of entitlement to an 
earlier effective date is not necessary and, therefore, is 
not listed on the title page.  

In March 2010, the Veteran presented testimony at a personal 
hearing conducted by the use of video conference equipment at 
the Muskogee RO before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims file.

The issues of entitlement to a compensable disability rating 
for bilateral hearing loss, entitlement to a disability 
rating in excess of 20 percent for service-connected urethral 
stricture prior to November 26, 2008, entitlement to a 
disability rating in excess of 30 percent for service-
connected urethral stricture from November 26, 2008, 
entitlement to SMC based on loss of creative organ, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed July 1986 rating decision denied the 
Veteran's claim for service connection for sterility.  

3.  The evidence received since the July 1986 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for sterility and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002);            38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the July 1986 rating 
decision is new and material and the claim for service 
connection for sterility is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for 
sterility is being reopened, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).



LAW AND ANALYSIS

I.	New and Material Evidence

The record reveals that the Veteran's claim for service 
connection for sterility was previously denied by a July 1986 
rating decision.  The Veteran did not submit a notice of 
disagreement and, therefore, the decision became final.  
38 C.F.R. § 20.1103.  

The Veteran submitted a claim to reopen his previously denied 
claim for sterility in November 2006.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).   To reopen 
a previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
'credibility' of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

At the time of the July 1986 rating decision, the record 
contained the Veteran's service treatment records, VA 
records, May 1986 VA examination report, and the Veteran's 
statements.  The RO denied the Veteran's claim on the basis 
that there was no evidence of sterility found on VA 
examination.    

The evidence associated with the claims file subsequent to 
the July 1986 rating decision includes VA treatment records, 
private treatment records, and the Veteran's assertions and 
testimony.  As the previous denial of service connection was 
premised on a finding that the Veteran was not sterile, for 
evidence to be new and material, the evidence would have to 
tend to show that the Veteran was sterile.  

The evidence associated with the claims file subsequent to 
the July 1986 rating decision consists of VA treatment 
records, private treatment records, and the Veteran's 
statements and hearing testimony.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the July 1986 rating decision and finds that 
the evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for sterility.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds that the VA treatment records are material.  
Specifically, the July 2008 VA treatment record includes a 
diagnosis of aspermia.  According to Dorland's Medical 
Dictionary, aspermia is "(1) aspermatogenesis and (2) 
anejaculation."  Dorland's Illustrated Medical Dictionary 
1281 (31st ed. 2007).  Aspermatogenesis is defined as 
"failure in a male of production of spermatozoa."  
Anejaculation is defined as "failure of ejaculation of semen 
from the urinary meatus in sexual intercourse."  Thus, the 
evidence suggests that the Veteran may be sterile.  The Board 
must presume the credibility of this evidence for the purpose 
of determining whether it constitutes new and material 
evidence needed to reopen the claims and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Therefore, as the medical evidence includes 
a diagnosis of aspermia, which tends to indicate that the 
Veteran is sterile, the evidence is so significant that it 
must be considered in connection with the evidence previously 
of record.  38 C.F.R.               § 3.156(a) (2009).  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for sterility.

However, the Board notes that, the adjudication of the 
Veteran's appeal does not end with the finding that new and 
material evidence has been received.  In further adjudication 
of the claim, the presumption that the additional evidence is 
true without regard to the other evidence of record no longer 
applies.  For the reasons stated in the portion of this 
decision below, the Board concludes that additional 
development is required in order to address the merits of the 
underlying service connection claim.  


ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for sterility to include 
as secondary to service-connected urethral stricture, the 
appeal is granted to this extent only.


REMAND

Reasons for Remand:  To provide appropriate notification and 
VA examinations.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.        § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The record reveals that the Veteran has not been afforded a 
VA examination with respect to his claims for higher 
disability ratings for his service-connected urethral 
stricture.  The Board recognizes that the RO attempted to 
schedule the Veteran for a QTC examination; however, the 
Veteran informed the RO that he would not attend an 
examination.  See January 2007 record.  Nonetheless, during 
the Veteran's personal hearing, he testified that he 
cancelled the examination as he was treated by an intern at 
his last VA examination which resulted in an infection.  The 
Veteran stated that he would attend another examination that 
was performed by a specialist.  Whether a specialist or 
physician is available or necessary to perform the 
examination is a matter which the RO is better equipped to 
discern but ordinarily there is no requirement that VA 
medical examinations be conducted or opinions be rendered by 
physicians.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 
(2007) (quoting Dorland's Illustrated Medial Dictionary 1294 
(30th ed. 22003), in observing that a registered nurse 
practitioner is one who, by definition, has "advanced 
educaton and clinical training ina a specialized area of 
health care . . . [and] can diagnose, prescribe, and perform 
procedures.")  

However, in reviewing the medical evidence of record, the 
Board finds that the Veteran should be afforded another 
opportunity to attend a VA examination.  As detailed above, 
the Veteran was assigned a 20 percent disability rating prior 
to November 26, 2008 and assigned a 30 percent disability 
rating from November 26, 2008.  Under Diagnostic Code 7518, 
pertaining to urethral stricture, directs that the disability 
be rated as voiding dysfunction.  The Veteran has 
consistently complained of urinary frequency and during the 
hearing, he stated that he woke up about 12 times per night 
to use the bathroom.  Under Diagnostic Code 7518, awakening 
to void five or more times per night would warrant a 40 
percent disability rating.  Nevertheless, the evidence of 
record, other than the Veteran's own personal statements, 
does not address urinary frequency, and therefore, an 
examination is necessary to determine the level of the 
Veteran's disability during the entire appeal period.  In 
addition, the Veteran has claimed that the disability has 
worsened since it was last evaluated.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, a remand is required so that the Veteran may be 
afforded another VA genitourinary examination.

The Veteran has also testified that he was treated for his 
service-connected urethral stricture at the Oklahoma City VA 
Medical Center (VAMC) after September 2009.  These records 
are not associated with the claims file and, therefore, the 
RO/AMC should make efforts to obtain these records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Veteran has not been afforded a VA 
examination with respect to his claim for service connection 
for sterility.  The Veteran contends that his current 
sterility is related to his service-connected urethral 
stricture.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

The medical evidence suggests that the Veteran is sterile 
and, as noted above, the Veteran is service-connected for 
urethral stricture.  However, the medical evidence of record 
is not sufficient to render a service-connection 
determination.  Therefore, the Board finds that a VA medical 
examination is necessary to clarify the nature and etiology 
of the Veteran's possible sterility.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).

In this case, the Veteran was afforded a VA examination in 
June 2006 in connection with his claim for a compensable 
disability rating for bilateral hearing loss.  However, 
during the March 2010 hearing, the Veteran asserted that his 
hearing loss has worsened.  The Board does acknowledge that 
it has been nearly four years since the Veteran's last VA 
examination.  As noted above, generally, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, during the course of the 
appeal, the Compensation and Pension (C&P) hearing 
examination worksheets were revised to include a discussion 
of the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 
(Department of Veterans Affairs, Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) also held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  However, in this case, it does not 
appear that the June 2006 VA examiner discussed the 
functional effects of the Veteran's hearing loss.  Therefore, 
the Board finds that another VA audiological examination is 
necessary for the purpose of ascertaining the current 
severity and manifestations of the Veteran's bilateral 
hearing loss.

Finally, the Veteran's claims of entitlement to a compensable 
disability rating for bilateral hearing loss, entitlement to 
a disability rating in excess of 20 percent for urethral 
stricture prior to November 26, 2008 and entitlement to 
disability rating in excess of 30 percent for urethral 
stricture from November 26, 2008, are inextricably 
intertwined with the TDIU claim.  In other words, if higher 
disability ratings for the disabilities are granted, this may 
affect the claim of TDIU.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Action on the Veteran's TDIU claim is therefore 
deferred.

Lastly, the record shows that the Veteran's representative 
raised the issue of entitlement to SMC for loss of a creative 
organ during the March 2010 hearing.  This issue can be 
inferred from the Veteran's request for a higher level of 
compensation benefits involving a creative organ regardless 
of whether it was placed in issue by Veteran.  See Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  The RO has not 
decided the issue of whether the Veteran is entitled to SMC 
for the loss of use of a creative organ.  Therefore, the 
Board finds that the Veteran's claim must be remanded for 
further development in accordance with 38 C.F.R. § 3.350(a) 
and 38 U.S.C. § 1114.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
letter that complies with the notification 
requirements of                38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should contain an explanation as to 
the information or evidence needed to 
establish SMC for loss of a creative organ 
under 38 C.F.R. § 3.350(a)(1).  The letter 
should also include an explanation as the 
information needed to establish secondary 
service connection under 38 C.F.R.         
§ 3.310(a).

2.  The RO/AMC should obtain updated VA 
treatment records from the Oklahoma City 
VAMC from September 2009 to the present.  

3.  The RO/AMC shall afford the Veteran a 
VA genitourinary examination, to be 
scheduled with a specialist, if possible, 
to determine the current manifestations 
and severity associated with his service 
connected urethral stricture and the 
nature and etiology of the 
infertility/sterility.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed and 
their results documented.  

Upon a review of the claims file and 
examination of the Veteran, the examiner 
should document all current findings 
related to the urethral stricture, 
including frequency of dilations and 
voiding, interval between voiding during 
the day and night, hesitancy, any post-
void residuals, uroflowmetry, the wearing 
of absorbent materials and/or use of an 
appliance, and recurrent urinary tract 
infections.  In particular, with respect 
to nighttime voiding, the examiner should 
review the medical evidence prior to 
November 26, 2008, and comment as to 
whether the Veteran's service-connected 
urethral stricture was of a degree to 
warrant night-time voiding of more than 10 
times per night as the Veteran has 
testified.   

Furthermore, the examiner should also 
determine whether the Veteran is 
infertile/sterile.  If the Veteran is 
infertile/sterile, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or higher) that the 
infertility/sterility was caused by or 
aggravated by the service-connected 
urethral stricture.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his bilateral hearing 
loss.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the private medical records.  He or she 
should provide an interpretation of any 
graphs contained in the private medical 
records and comment on the severity of the 
Veteran's bilateral hearing loss.  The 
examiner should also discuss the effect of 
the Veteran's hearing loss disability on 
his occupational functioning and daily 
activities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence to include entitlement 
to a TDIU and entitlement to SMC for loss 
of a creative organ.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


